Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered December 5, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of trial counsel. Viewing the evidence, the law, and the circumstances of this case in their totality and as of the time of the representation, we find that the defendant was afforded meaningful representation at trial (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]). Spolzino, J.P, Angiolillo, Chambers and Lott, JJ., concur.